Exhibit 10.1




EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”) is entered into and made effective
as of the 1st day of January, 2014, by and between Parks America, Inc., a Nevada
Corporation, with its principal pace of business located at 1300 Oak Grove Road,
Pine Mountain, Georgia 31822 (the “Company”), and Todd R. White of 7249 Sundown
Ct., Dublin, Ohio 43017 (“White”).




RECITALS




1.

The Company is engaged in the business of developing and operating animal theme
parks and attractions and desires to hire and retain qualified, experienced
leadership in this endeavor.




2.

White has had considerable experience and high qualifications as a corporate
financial officer.




3.

In view of his effective service since June 1, 2013 as its Chief Financial
Officer (“CFO”), the Company desires to establish a formal employment contract
with White with respect to said position, and White desires to enter into such a
formal employment contract, according to the terms and conditions as set forth
below.




NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants, promises, terms and conditions hereinafter set forth, the parties
hereto agree as follows:




I.

EMPLOYMENT




The Company hereby employs, engages and hires White, on a part-time basis, as
its CFO on the terms and conditions hereinafter set forth, and White hereby
accepts such employment and agrees to perform such services and duties and to
carry out such responsibilities as hereinafter set forth.




II.

TERMS OF EMPLOYMENT




The term of employment under this Agreement shall be for a period of five (5)
years commencing as of January 1, 2014 and terminating on December 31, 2019,
subject, however, to prior termination as hereinafter provided.




III.

SERVICES, DUTIES AND RESPONSIBILITIES




1.

White will faithfully and to the best of his ability serve the Company on a
part-time basis in his capacity as CFO, subject to the supervision of the Chief
Executive Officer and the policy direction of the Board of Directors of the
Company. White shall perform such services and duties as are customarily
performed by one holding the position of CFO of a publicly traded corporation.




2.

As CFO, White shall be responsible for the overall financial management of the
Company’s business. White will devote his energy and skill, on a part-time
basis, to his employment with the Company. Such duties shall be rendered where
White elects, and at such other place as the Company shall require or as
interests, needs or business or opportunity of the Company shall require,
subject to the part-time nature of his employment.




3.

White shall be responsible for reporting to the Chief Executive Officer of the
Company on a regular basis and to the Company’s Board of Directors.




4.

White shall not directly or indirectly represent or be engaged by or be an
employee of any other person, firm or corporation or be engaged for his services
as an officer, general manager or consultant in any other business or enterprise
in competition with the Company, without the prior written consent of the Board
of Directors to do so. It is understood, however, that the foregoing in no way
prevents White from owning stock or having an economic interest in other
businesses or enterprises. Furthermore, White may serve on the board of
directors of other companies so long as such service does not conflict with his
interest in and duties to the Company and he may be an officer, director, and/or
shareholder in any family or personal investment business so long as it does not
conflict with his interest and duties to the Company.





--------------------------------------------------------------------------------




IV.

COMPENSATION




1.

Base Salary. Commencing as of January 1, 2014, the Company shall pay White an
annual base salary of Fifty Thousand Dollars ($50,000) to be paid in twelve (12)
equal installments, payable in accordance with the Company’s normal payroll
procedures. Said salary payments will be subject to withholding taxes, e.g.,
Federal Income Tax, FICA, and State and/or Local Withholding Taxes. Whereas such
salary shall not be decreased during the term of this Agreement without the
consent of White, it shall be subject to increase by the Company’s Board of
Directors, at their sole discretion, and who shall review such salary at least
annually.




2.

Additional Benefits. During the term of this Agreement, White shall be entitled
to participate in any employee benefit plans and arrangements, either existing
as of the date of this Agreement or which may hereafter be established, that are
generally applicable to senior management of the Company, including but not
limited to, all life, medical, disability, insurance, retirement, deferred
compensation, stock option or other employee benefit plan that may be adopted
from time to time. White acknowledges that that no such benefit plans or
arrangements are in effect as of the date of this Agreement and nothing herein
shall require the Company to adopt any such plans.




3.

Bonus Compensation. The Board of Directors may, from time to time and in its
sole discretion, cause the Company to award to White bonus compensation based
upon the operating results of the Company. White acknowledges that any bonus
compensation so awarded is entirely discretionary and nothing herein shall
require the Company to grant any such compensation.




4.

Signing Bonus. Upon full execution of this Agreement, the Company shall pay
White a Signing Bonus of $10,000.




V.

BUSINESS FACILITIES AND EQUIPMENT




The Company shall provide White, or shall pay for, suitable work facilities and
adequate business accommodations, office equipment and devices as may be
reasonably necessary for White to perform his services and carry out his
responsibilities and duties to the Company.




VI.

DIRECTORS AND OFFICERS INSURANCE.




The Board of Directors, the Company shall purchase and maintain Directors' and
Officers' liability insurance, including coverage for White, in an amount of not
less than $3,000,000 (three million dollars).




VII.

INDEMNIFICATION.




The Company shall defend and indemnify White, his heirs, executors,
administrators and assigns, against all expenses, including, but not limited to,
amounts of judgments, reasonable settlement of suits, attorney fees and related
costs of litigation, reasonably incurred by him or the Company in connection
with or arising out of any action, suit or cause of action against the Company
and/or against White as a result of his having been, an officer and/or director
of the Company, or, at its request, of any other corporation which the Company
owns, whether or not he continues to be such officer or director at the time of
incurring said expenses.




Nothing in this section regarding indemnification shall be construed to require
or authorize the Company to defend or indemnify White against any liability to
which he would, but for settlement or comprise of such action, suit or
proceeding, be otherwise subject by reason of his gross negligence or
intentional misconduct in the performance of his duties as an officer and/or
director of the Company.




The foregoing right of indemnification shall not be exclusive of other rights to
which White may be entitled.




VIII.

BUSINESS EXPENSE REIMBURSEMENT




The Company shall reimburse White for all reasonable business expenses incurred
by him in the performance of his services, duties and responsibilities,
including but not limited to, transportation, travel expenses, board and room,
entertainment, and other business expenses incurred within the scope of his
employment, subject to the presentation to the Company by White of an itemized
accounting of said expenses substantiated by account books, receipts, bills and
other documentation where applicable. If reimbursement, advances or allowances
are based on permitted mileage or per diem rates, then White shall submit
specification of relevant mileage, destination, dates and other supporting
information required for tax purposes.





--------------------------------------------------------------------------------




IX.

RESERVED




X.

TERMINATION OF EMPLOYMENT




1.

Termination. This Agreement may be terminated by either party, at any time and
for any reason upon 30 days prior written notice to the other party.




2.

Severance. In the event of any early termination of this Agreement by the
Company, except by reason of death or disability (which is covered in paragraph
5 below) or a change-in-control (which is covered in paragraph 4 below), the
Company agrees to pay White a one-time payment of $25,000 in exchange for a full
release of any and all claims White may have, or believe he has, against the
Company as further provided in paragraph 3 below.




3.

Conditions to Severance. The payment to White’s of severance compensation
hereunder shall be in full satisfaction and complete discharge of the Company’s
obligations to White pursuant to this Agreement, except as provided in
paragraphs 4 and 5 below. The severance payment is subject to, conditioned on
and provides valuable consideration for the following:




a.

A valid mutual general release, to be drafted by the Company and executed by
both parties releasing all claims each party may have against the other in
connection with this Agreement, however the parties to this Agreement
acknowledge and agree that the obligations of White arising under Section XI of
this Agreement shall not be released.




b.

The resignation by White from any and all positions he holds with the Company at
the time of the termination, including but not limited to, White’s resignation
from the Company’s Board of Directors.




4.

Sale/Take-Over Termination Bonus (Change-In-Control). In the event the
employment of White is terminated (or there is a deemed termination as a result
of a material change in White’s responsibilities or employment circumstances)
following the sale of the business, including any sale of the Company, (either
asset or stock sale), merger, consolidation, or change-in-control as a result of
a "takeover" by an outside entity or group acquiring voting control of the
Company, then in lieu of the $25,000 payment contemplated in paragraph 2 above,
White shall be entitled to a termination payment of $50,000 and no release in
favor of the Company shall be required.




5.

Death or Disability. In the event White’s employment is terminated by death or
upon medical certification of total disability ("disability"), then the
following will apply in that respective event:




a.

In the event of White's death, the Company shall:




·

Pay to White's estate an amount equal to White's base salary for a 6 (six) month
period next following his death;

·

Pay to White's estate his deferred compensation vested at the time of death;

·

Grant to White's estate the next ISO due to White under Section IV.2 herein
following the date of his death;

·

The Company shall continue providing medical and dental benefits set forth in
Section IV to White's survivors (if any) for a period of one year.




b.

In the Event of White's disability, the Company shall:




·

Pay to White an amount equal to White's base salary for a six (6) month period
next following disability;

·

Pay to White his deferred compensation vested at the time of termination;

·

The Company shall pay to White an amount equal to the bonus White would have
received for the next two quarters following disability;

·

The Company shall continue providing the medical and dental benefits set forth
in Section IV.2 to White for a period of two years following disability.





--------------------------------------------------------------------------------




The payment of $25,000 contemplated in paragraph 2 above shall not be applicable
if termination occurs for the reasons specified in this paragraph 5.




XI.

RESTRICTIVE COVENANTS.




1.

Confidential Information. White covenants not to disclose the following
specified confidential information to competitors or to others outside of the
scope of reasonably prudent business disclosure, at any time during or after the
termination of his employment by the Company.




a.

Customers lists, contracts, and other sales and marketing information;

b.

Financial information, cost data;

c.

Formulas, trade secrets, processes and devices related to the operation of the
theme parks;

d.

Supply sources, contracts:

e.

Business opportunities relating to developing new business for the Company; and

f.

Proprietary plans, procedures, models and other proprietary information of the
Company.




2.

Affirmative Duty to Disclose. White shall promptly communicate and disclose to
the Company all observations made, information received, and data maintained
relating to the business of the Company obtained by him as a consequence of his
employment by the Company. All written material, possessed during his employment
with the Company concerning business affairs of the Company or any of its
affiliates, are the sole property of the Company and its affiliates, and White
is obligated to make reasonably prompt disclosures of such information and
documents to the Company, and, further, upon termination of this Agreement, or
upon request of the Company, White shall promptly deliver the same to the
Company or its affiliates, and shall not retain any copies of same.




3.

Covenant Not to Compete. For a period of two (2) years following the termination
of his employment with the Company, White shall not work, directly or indirectly
for a competitor of the Company, nor shall he himself establish a competitive
business. This restrictive covenant shall be limited to businesses that compete
in the theme park business in market areas within 150 miles of Company parks.




4.

Material Harm Upon Breach. The parties acknowledge the unique and secret nature
of the Company's procedures for acquisition of theme parks and related
businesses and of related proprietary information, and that material irreparable
harm occurs to the Company if these restrictive covenants are breached. Further,
the parties hereto acknowledge and agree that injunctive relief is not an
exclusive remedy and that an election on the part of the Company to obtain an
injunction does not preclude other remedies available to the Company.




5.

Arbitration. Any controversy, claims, or matter in dispute occurring among the
parties and arising out of or relating to this Agreement shall be submitted by
either or both of the parties to arbitration administered by the American
Arbitration Association or its successor and said arbitration shall be final,
absolute and non-appealable. The Commercial Arbitration Rules of the American
Arbitration Association shall apply subject to the following modifications:




a.

The venue for said arbitration shall be Pine Mountain, Georgia, and the laws of
the State of Georgia relating to arbitration shall apply to said arbitration.




b.

The decision of the arbitration panel may be entered as a judgment in any court
of general jurisdiction in any state of the United States or elsewhere.




XII.

OTHER AGREEMENTS




In connection with this Agreement, White agrees to accept appointment to the
Company’s Board of Directors, to serve until his earlier resignation or removal.





--------------------------------------------------------------------------------




XIII.

NOTICE.




Except as otherwise provided herein, all notices required by this Agreement as
well as any other notice to any party hereto shall be given by certified mail
(or equivalent), to the respective parties as required under this Agreement or
otherwise, to the following addresses indicated below or to any change of
address given by a party to the others pursuant to the written notice.




COMPANY:

Parks! America

1300 Oak Grove Road

Pine Mountain, Georgia 31822




WHITE:

Todd R. White

7249 Sundown Ct.

Dublin, OH 43017




XIV.

GENERAL PROVISIONS




1.

Entire Agreement: This Agreement constitutes and is the entire Agreement of the
parties and supercedes all other prior understandings and/or Agreements between
the parties regarding the matters herein contained, whether verbal or written.




2.

Amendments. This Agreement may be amended only in writing singed by both
parties.




3.

Assignments. This Agreement may be amended only in writing signed by both
parties.




4.

Execution of Other Documents. Each of the parties agrees to execute any other
documents reasonably required to fully perform the intentions of this Agreement.




5.

Binding Effect. This Agreement shal inure to and be binding upon the parties
hereto, their agents, employess, heirs, personal representatives, successors and
assigns.




6.

No Waiver of Future Breach. The failure of one party to insist upon strict
performance or observation of this Agreement shall not be a waiver of any future
breach or of any terms or conditions of this agreement.




7.

Execution of Multiple Originals. Two (2) original counterparts of this Agreement
shall be executed by these parties.




8.

Governing Law. This Agreement shall be governed and interpreted by the laws of
the State of Ohio.




9.

Severability. In the event any provision or section of this Agreement conflicts
with the applicable law, such conflict shall not affect the provisions of the
Agreement, which can be given effect without the conflicting provisions.




IN WITNESS WHEREFOF, this Agreement is hereby executed and made effective the
day and year first above written,




PARKS! AMERICA, INC.










By: /s/ Dale Van Voorhis

Dale Van Voorhis, Chief Executive Officer










/s/ Todd R. White

Todd R. White






